DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objections to claims 1-19, 22, 26 and 28-30 are withdrawn based on Applicant’s amendments to claims 1, 3, 12, 15, 22, 26 and 28-30.

Allowable Subject Matter
Claims 1, 3-20, 22-26 and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s invention is drawn to methods and devices for communications during handover in a wireless communication system.
Applicant’s independent claim 1 recites a method as defined in the specification (see FIG. 11 steps 1120 – 1125 and paragraphs [0140] – [0141] of Applicant’s specification as filed) including “transmitting, by the UE to the first BS or the second BS, an instruction to switch from the first TDM configuration to a second TDM configuration different from the first TDM configuration, wherein the first TDM configuration and the second TDM configuration are associated with a handover from the first BS to the second BS.” With the quoted limitations, Applicant’s independent claim 1 as a whole comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record.
Applicant’s independent claims 12, 20 and 26, containing similar limitations, are allowed for the same reasons as set forth above. Accordingly, Applicant’s claims 1, 3-20, 22-26 and 28-30, renumbered as claims 1-27, are allowed for these reasons.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US PG Pub 2021/0037591 A1 (Niu et al.) – discloses a method whereby network devices involved in a handover of a terminal device exchange messages including first and second grants according to first and second time domain multiplexing patterns. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho, can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413